DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “wherein the double-layer B-stage adhesive material is attached to the substrate prior to the semiconductor die being singulated from a wafer” in lines 6-7. However, there is insufficient antecedent basis for “the substrate” in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14, 23 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 5,614,316) in view of Cardoso et al. (US 2007/0221325).
Re Claim 11, Hashimoto et al. disclose a semiconductor die, comprising:  an active top (not labeled) side and an inactive a back side (not labeled) surface (see Fig. 1); and a double-layer B-stage adhesive material (6-1 and 6-2) across an area of the inactive back side surface (see Fig. 1),  wherein a first portion (6-1) of the double-layer B-stage adhesive material partially cured and a second portion (6-2) of the double-layer  B-stage adhesive material being partially cured (see Fig. 1 and related text in Col. 9, lines 62 – Col 10, line 53).  
However, Hashimoto et al. do not disclose wherein a first portion of the double-layer B-stage adhesive material fully cured. 
Cardoso et al. disclose DSC analysis of on the B-stage adhesive layer and comparison of partially cured and fully cured B-stage adhesive layer (see Fig. 3 and related text in Page 2, Paragraph [0033]). As Cardoso et al. disclose as curability increases, i.e., the B-stage adhesive becomes fully cured, its rigidity increases. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Hashimoto et al. reference with a first portion of the double-layer B-stage adhesive material fully cured as taught by Cardoso et al. in order to increase rigidity of the adhesive layer. 
Re Claim 13, as applied to claim 11 above, Hashimoto et al. and Cardoso et al. disclose all the claimed limitations including wherein the double-layer B-stage adhesive material comprises an epoxy (see Hashimoto et al. Col. 9, lines 10-29).

Re Claim 14, Hashimoto et al. disclose a semiconductor die, comprising: an active top (not labeled) side and an inactive a back side (not labeled) surface (see Fig. 1); and a B-stage adhesive material (6-1 and 6-2) across an area of the inactive back side surface (see Fig. 1), wherein the B-stage adhesive material comprises a partially cured top B-stage adhesive layer (6-1) on a partially cured bottom B-stage adhesive layer (6-2)  (see Fig. 1 and related text in Col. 9, lines 62 – Col 10, line 53).  
However, Hashimoto et al. do not disclose either a first portion or the second portion of the double-layer B-stage adhesive material fully cured. 
Cardoso et al. disclose DSC analysis of on the B-stage adhesive layer and comparison of partially cured and fully cured B-stage adhesive layer (see Fig. 3 and related text in Page 2, Paragraph [0033]). As Cardoso et al. disclose as curability increases, i.e., the B-stage adhesive becomes fully cured, its rigidity increases. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Hashimoto et al. reference with a first portion of the double-layer B-stage adhesive material fully cured as taught by Cardoso et al. in order to increase rigidity of the adhesive layer.
Re Claim 37, Hashimoto et al. disclose a semiconductor die, comprising: a substrate (1) having an active top side and an inactive back side surface (see Fig. 1); and a B-stage adhesive material (6-1 and 6-2) across an area of the back side surface (see Fig. 1), wherein the B-stage adhesive material comprises a top B-stage adhesive layer (6-1) on a bottom B-stage adhesive 
However, Hashimoto et al. do not disclose wherein one of the top and bottom B-stage adhesive layers is fully cured.
Cardoso et al. disclose DSC analysis of on the B-stage adhesive layer and comparison of partially cured and fully cured B-stage adhesive layer (see Fig. 3 and related text in Page 2, Paragraph [0033]). As Cardoso et al. disclose as curability increases, i.e., the B-stage adhesive becomes fully cured, its rigidity increases. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Hashimoto et al. reference with wherein one of the top and bottom B-stage adhesive layers is fully cured as taught by Cardoso et al. in order to increase rigidity of the adhesive layer. 
Allowable Subject Matter
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-10, 12, 15-22, 24, 26-36 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “filling the recess with a B-stage adhesive material,” as recited in claims 1 and 27, “wherein the double-layer B-stage adhesive material across the area has a maximum thickness range of 4-6 mm,” as recited in claim 12, “wherein the semiconductor die is attached inactive back side surface down on the package substrate via the partially cured bottom B-stage ,” as recited in claim 15, “wherein the double-layer B-stage adhesive material across the area has a maximum thickness range of 6 m,” as recited in claim 21, “wherein the B-stage adhesive material across the area has a maximum thickness range of 6 mm,” as recited in claim 22,  “wherein the double-layer B-stage adhesive material is attached to the substrate prior to the semiconductor die being singulated from a wafer,” as recited in claim 25, “wherein the B-stage adhesive material is attached to the substrate prior to the semiconductor die being singulated from a wafer,” as recited in claim 26 respectively.
Claims 2-10 and 28-36 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Response to Arguments
Applicant's arguments with respect to claims 11, 13, 14, 23 and 37 filed on December 20, 2021 have been fully considered but they are not persuasive.  
Applicant’s argument with respect to claim 14 will be addressed with response to the arguments of claims 11 and 37 because the amendment filed on December 20, 2021 has changed the scope of the claim and the ground or rejection. 
With respect to claims 11, 13, 14 and 37, Applicant argues that “Cardoso above teaches that “final cure” at high temperatures is performed AFTER chip apply, which is performed “under controlled thermal compression”. To do otherwise would not ensure the “high adhesive viscosity” that is needed during controlled thermal compression conditions during the “chip-apply” step. Claim 11, however, is directed solely at “a semiconductor die.” The “semiconductor die” in Claim 11 is not required to be attached to a package substrate. As such, it would be nonsensical, and contrary to the above teaching in Cardoso, to “fully cure” to either of 
In response to Applicant’s arguments, it is respectfully submitted that the combination of  
Hashimoto et al. ’316 and Cardoso et al. ’0221325 disclose all the claimed limitations of the instant application as claimed in claims 11, 13, 14 and 37.
	Hashimoto et al. ’316 clearly disclose all the claimed limitations of the instant application as claimed in claims 11, 13, 14 and 34 including double-layer B-stage adhesive layers attached on the back surface (i.e., inactive surface) of semiconductor die. Hashimoto et al. ’316 disclosure both the B-stage adhesive layers are semi-cured (i.e., partially cured). The question is whether at least one of the B-stage adhesive layer can be fully-cured and such fully-curing of B-stage adhesive layer whether novel or nonobvious. Cardoso et al. ’0221325 provide experimental result and advantages of fully-curing of B-stage adhesive layer in order to increase its rigidity that is one of the many reasons why one ordinary skill in the art motivate to fully-cure B-stage adhesive layer. The examiner rational to combine and the conclusion supported by the prior art as clearly demonstrated in see Fig. 3 and Page 2, Paragraph [0033] of Cardoso et al. ’0221325 disclosure. In this aspect, fully-curing of B-stage adhesive layer neither novel nor nonobvious.  

In further response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the reason to combine Hashimoto et al. ’316 and Cardoso et al. ’0221325 is directly came from reference, and therefore, the art recognized suitability for an intended prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 19, 2022